Citation Nr: 9935677	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to a service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1979 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to a psychiatric disorder as secondary to a 
service-connected right ankle disability.  In a June 1996 
rating decision the RO denied entitlement to a total 
disability rating based on individual unemployability.  The 
veteran has perfected an appeal of the March and June 1996 
decisions.

The case was previously before the Board in May 1998, at which 
time the Board decided an issue that is no longer in appellate 
status and remanded the remaining issues now before the Board 
to the RO for additional development.  That development has 
been completed and the case returned to the Board for 
consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not supported by competent medical 
evidence of a nexus between the psychiatric disorder and an 
in-service disease or injury or a service-connected 
disability.

2.  The veteran's only service-connected disability is the 
residuals of a fracture of the distal tibia and fibula of the 
right leg that is rated as 40 percent disabling.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric Disorder

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, 
the second and third elements can be satisfied by evidence 
showing that a disorder was noted during service or any 
applicable presumptive period, evidence of post-service 
continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  During a February 1997 hearing the veteran 
testified that his physicians had told him that his 
psychiatric disorder was caused by the unemployment resulting 
from his service-connected disability.  In his January 1997 
substantive appeal he stated that the Social Security 
Administration had found that his depression was due to his 
service-connected disability.  

In conjunction with the Board's May 1998 remand, the veteran 
was instructed to obtain statements from any physician who 
had rendered an opinion on the etiology of his psychiatric 
disorder.  See Anglin v. West, 11 Vet. App. 361 (1998) (VA 
must notify the veteran of the need to submit evidence of his 
physicians having told him that his claimed disability is 
related to an in-service injury).  The veteran was provided 
amply opportunity to submit the requested statements, but no 
evidence was received.  The veteran has not indicated the 
existence of any other evidence that, if obtained, would make 
his claim well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

The Board notes that in an August 1999 statement the veteran 
requested that he be provided an independent medical 
evaluation by a physician not employed by VA.  The Board may 
obtain an additional medical opinion from an independent 
medical expert when a medical complexity or controversy is 
presented pursuant to 38 C.F.R. § 20.901(d).  No such medical 
complexity or controversy exists in the veteran's case.  More 
importantly, because the claim for service connection for a 
psychiatric disorder is not well grounded, the VA is under no 
duty to assist in further development of the claim.  Morton, 
12 Vet. App. at 477.  


B.  Analysis

The veteran's service medical records reveal that in 
conjunction with his February 1983 separation examination he 
reported having had depression or excessive worry and nervous 
trouble.  The examining physician's assessment of those 
complaints indicates that the excessive worry was due to the 
ankle injury and his pending separation from service due to 
the ankle injury.  The veteran was provided a mental status 
examination, as the result of which no psychiatric 
abnormalities or significant mental illness were found.  

Service medical records also show that the veteran sustained 
fractures of the right lateral and medial malleoli when he 
fell from a cliff while repelling.  The fractures of the 
right ankle subsequently necessitated surgery that included 
an open reduction with internal fixation.  Post-service 
clinical records reveal continued right ankle symptoms. 

A July 1983 VA medical examination revealed normal 
psychiatric findings.  

In an October 1983 rating decision the RO granted entitlement 
to service connection for the residuals of a fracture of the 
distal tibia and fibula of the right leg and rated the 
disorder as 10 percent disabling.  The disability rating was 
increased from 10 to 20 percent in October 1984, and from 20 
to 40 percent in October 1996.

VA hospital records in October 1995 show that the veteran was 
admitted to the facility for treatment of psychiatric 
symptoms following transfer from a private hospital.  During 
the hospitalization he reported that he had been unemployed 
for two years.  He complained of feelings of a murderous rage 
toward his ex-spouse, depression, and confusion, along with 
pain in his head and ankle.  His treating physician noted a 
long history of criminal behavior, with multiple convictions 
and incarcerations.  He was discharged from the hospital due 
to his inability to conform to hospital rules, making threats 
against the hospital staff, and generally disruptive 
behavior.  The diagnoses on discharge included multiple 
substance abuse; a personality disorder with antisocial, 
histrionic, and narcissistic features; a mixed bipolar 
disorder; and to rule out schizophrenia, paranoid type.  

In October 1995 right ankle fusion surgery was performed at a 
VA hospital due to complaints of persistent pain in the right 
ankle with ambulation.  In November 1995 the veteran received 
treatment for dehiscence of the right ankle wound.  
Subsequent VA medical records document the veteran's 
continuing treatment of right ankle pain.  

In his January 1997 substantive appeal the veteran stated 
that he had been depressed since he injured his ankle in 
service because it prevented him from continuing his planned 
Army career.  He stated that he began abusing alcohol and 
drugs in order to deal with the depression caused by no 
longer being physically healthy.  He also stated that he had 
been awarded Social Security disability benefits based on 
depression.

At a February 1997 hearing the veteran testified that he had 
psychiatric problems and that psychotropic medication had 
been prescribed.  He stated that he believed that his 
clinical depression was due to his service connected right 
ankle disorder.  He also stated that he had been treated for 
depression during service, but that the treatment was 
categorized as treatment for alcoholism.

A VA psychiatric examination was provided in May 1999, which 
included a review of the case file.  During the examination 
the veteran reported being unable to work as a laborer due to 
his service-connected right ankle disability, and being 
unable to work as a law enforcement officer due to his felony 
convictions.  As a result of a mental status examination and 
the review of the case file, the examiner provided a 
diagnosis of moderate major depression.  The psychiatrist 
provided the opinion that the veteran was unemployable due to 
depression and suicidal ideation.  The psychiatrist also 
stated that the depression was caused by being unable to 
obtain employment due to his felony convictions, and that 
there was no relationship between his depression and his 
service-connected right ankle disability.

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  The Board notes 
as an initial matter that although the veteran complained of 
excessive worry in conjunction with his February 1983 
separation examination, no psychiatric abnormalities were 
found on examination.  The evidence does not show, therefore, 
that a chronic psychiatric disorder was documented during 
service.  Savage, 10 Vet. App. at 497.

The medical evidence shows that the veteran has major 
depression and the first Caluza element is, therefore, 
satisfied in that there is a medical diagnosis of current 
disability.  In addition, the veteran has stated that he 
initially experienced depression following the in-service 
injury to his right ankle.  As a lay person, the veteran is 
competent to provide evidence of observable symptomatology.  
His statements, along with the report of excessive worry 
during his service separation examination, are, therefore, 
probative of having had psychiatric symptoms during service.  
Arms, 12 Vet. App. at 188.

The veteran is not competent, however, to relate the symptoms 
that he experienced in service to the current diagnosis, nor 
is he competent to relate his psychiatric symptoms to his 
service-connected right ankle disability.  Clyburn, 12 Vet. 
App. at 296.  The VA examiner in May 1999 did not find that 
the depression was related to service or the service-
connected disability.  In the absence of competent medical 
evidence showing a nexus between the current diagnosis and an 
in-service disease or injury or a service-connected 
disability, the claim of entitlement to service connection 
for a psychiatric disorder is not well grounded.  Velez, 11 
Vet. App. at 158.

II.  Individual Unemployability

A.  Laws and Regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.340.  If the total rating is based on a 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341.  In evaluating total disability, full consideration 
must be given to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and to the effects of combinations of 
disability.  38 C.F.R. § 4.15.

B.  Analysis

The report of a December 1995 VA examination shows that the 
veteran was not employable at that time.  As the result of an 
April 1996 VA orthopedic examination the examiner provided 
the opinion that the veteran was unemployable then and in the 
future due to his service-connected right ankle disability.  
In a March 1996 rating decision the RO granted a temporary 
total disability rating for the right ankle disability from 
October 24, 1995, to May 1, 1996, in accordance with 
38 C.F.R. § 4.30.

In a June 1996 statement the veteran's most recent employer 
stated that his employment had terminated in September 1995 
because he had been hired on a temporary basis and the work 
for which he had been hired ended.  The veteran later 
reported that this work was for a family friend, and denied 
that the employment was temporary in nature.  He stated that 
the work ended due to his service connected disability and a 
resulting "breakdown."

In an August 1996 report a counseling psychologist stated 
that the following factors represented vocational impairments 
for the veteran:  physical limitations and environmental 
limitations imposed by his service-connected right ankle 
disability; a maladaptive behavioral pattern imposed by non-
service connected psychiatric and substance abuse disorders; 
inappropriate appearance and mannerisms; possible age 
discrimination; possible employer prejudice; educational 
deficits; an unstable work history; chronic and severe pain 
that interfered with the ability to concentrate; side effects 
of medication; and non-psychotic personality characteristics.

The psychologist also reported that the veteran was limited 
in performing strenuous work activities, which restricted the 
type of work that he could obtain.  The psychologist found 
that the veteran had a serious employment handicap due to 
patterns of an unstable work history and maladaptive 
behavior.  He also found that the achievement of a vocational 
goal was not feasible because the veteran was not capable of 
completing training and achieving competitive employment.  He 
noted that the veteran had again been recently imprisoned, 
and that he would be released from probation in October 1996.  
He also noted that the veteran took medication for physical 
and psychological problems, and that he had a below-average 
learning ability even when not taking drugs.  He stated that 
the veteran's situation represented a "classic case," in that 
although his service-connected disabilities were rated only 
at 20 percent, his personality type had resulted in a number 
of non-service connected problems.  He also stated that the 
veteran's appearance with a walking brace and cane would 
prevent most employers from hiring him, even if he could 
perform the work.

In his January 1997 substantive appeal the veteran stated 
that he had been incarcerated on four separate occasions for 
alcohol and drug-related incidents, and that his police 
record resulted in him losing the only substantial job he had 
had.  He later stated that he had been employed in nine 
different jobs since his separation from service, none of 
which were substantial.

During the February 1997 hearing the veteran testified that 
he was employed for 10 years following his separation from 
service, primarily as a security guard.  He also testified 
that he was then involved in a domestic dispute and his wife 
"turned him in," and that he had 43 felony convictions.  He 
stated that he was not able to obtain employment as a 
security guard because he could not pass a background check.  
He also stated that he last worked in 1994, which work 
terminated due to problems with his ankle and a "breakdown" 
brought about by drug withdrawal.  He further stated that he 
had been awarded Social Security disability benefits due to 
clinical depression.

During the May 1999 VA psychiatric examination the veteran 
reported being unable to work as a laborer due to his 
service-connected right ankle disability, and being unable to 
work as a law enforcement officer due to his felony 
convictions.  The psychiatrist provided the opinion that the 
veteran was unemployable due to depression and suicidal 
ideation, not his right ankle disability.  

In order to meet the basic criteria for a total disability 
rating based on individual unemployability, the veteran must 
have one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The veteran's only service-
connected disability consists of the residuals of a fracture 
of the distal tibia and fibula of the right leg that has been 
assigned the maximum schedular rating available for an ankle 
or foot disorder of 40 percent disabling.  38 C.F.R. § 4.71a.  
The Board finds, therefore, that the veteran does not meet 
the percentage requirements for consideration of a total 
disability rating based on individual unemployability in 
accordance with 38 C.F.R. § 4.16(a).  See Colayong v. West, 
12 Vet. App. 524 (1999) (a claim for a total disability 
rating based on 38 C.F.R. § 4.16(a) is well grounded if the 
veteran's service-connected disabilities meet the percentage 
requirements and there is evidence that he is unable to 
secure or follow substantially gainful employment).

According to 38 C.F.R. § 4.16(b), all veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  If the veteran is unemployable due 
to service-connected disability, and the percentage 
requirements of 38 C.F.R. § 4.16(a) are not met, the case 
should be submitted to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating.  Id. (emphasis added).

The evidence indicates that the veteran is unable to perform 
manual labor due to his right ankle disability, and the VA 
examiners in December 1995 and April 1996 found that the 
veteran was unemployable due to the service-connected 
disability.  Those examinations were conducted, however, 
within five months of the surgical fusion of the right ankle, 
during which time the veteran was assigned a temporary total 
disability rating for convalescence following the surgery.

The VA examiner in April 1996 also indicated that the veteran 
would be unemployable in the future due to the service-
connected disability.  The physician did not, however, 
provide any clinical findings or analysis to support his 
opinion and it is unclear to what extent the veteran's 
reported history entered into the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998) (the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence).  

In the August 1996 report of the VA Vocational Rehabilitation 
evaluation, however, the counselor provided a complete 
analysis of the veteran's work and social history, the 
affects of his service-connected disability on his ability to 
obtain and retain employment, and the affects of his non-
service connected impairments on employment.  The counselor 
stated that although the veteran was limited in the kinds of 
work that he could perform due to the service-connected 
disability, it was his non-service connected impairments, 
including an unstable work history and maladaptive behavior, 
that prevented him from being retrained for or obtaining 
employment that he could perform.

The counselor also stated that the veteran's appearance with 
a walking brace and cane would prevent most employers from 
hiring him.  Eligibility for a total disability rating based 
on individual unemployability requires evidence showing that 
the veteran is not capable of performing the physical and 
mental acts required by employment; whether he can find 
employment is not material.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The examining psychiatrist in May 1999 
provided the opinion that the veteran was unemployable due to 
depression and suicidal ideation, not his right ankle 
disability.  The Board finds, therefore, that the evidence 
does not indicate that the veteran is unemployable due solely 
to his service-connected right ankle disability.  The Board 
has determined, therefore, that remand of the case for 
referral to the Director of the Compensation and Pension 
Service for consideration of a total rating based on the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.  




(continued on next page)

The claim of entitlement to a total disability rating based 
on individual unemployability due to a service connected 
disability is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

